                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

NRO BOSTON, LLC and ALICE
INDELICATO,

                  Plaintiffs,

v.

KABBAGE, INC. and CELTIC BANK
CORPORATION

                  Defendants.

--------------------------------------------
                                                     Civil Action No. 1:17-cv-11976-GAO
CELTIC BANK CORPORATION,

                  Counterclaim-Plaintiffs,

v.

NRO BOSTON, LLC and ALICE
INDELICATO

                  Counterclaim-Defendants.




            CELTIC BANK’S MOTION TO CONFIRM ARBITRATION AWARD

         Under 9 U.S.C. § 9 and the written arbitration agreements between Celtic Bank

Corporation (“Celtic Bank”) and NRO Boston, LLC and Alice Indelicato (collectively, “NRO”),

Celtic Bank respectfully requests that this Court enter an order confirming an arbitration award

entered in its favor on July 24, 2019. The Arbitrator was Hon. Charles B. Swartwood, III (Ret.),

and the Arbitrator’s Final Award directed NRO to pay Celtic Bank $3,299,621.97. In support of

this Motion, Celtic Bank relies upon the accompanying Memorandum in Support, the

Declaration of Eric Petersen, and exhibits attached thereto. As this Court has previously



                                               -1-
observed, “[t]he confirmation of an arbitration award is generally a summary proceeding that

makes what is already a final arbitration award a judgment of the Court.” Bennington Iron

Works, Inc. v. J.P. Const. Co., 1996 WL 208494, at *1 (D. Mass. Mar. 6, 1996) (O’Toole, J.).


 Dated: September 9, 2019                          /s/ Michael Maya
                                                   MICHAEL MAYA (BBO# 672847)
                                                   ANDREW SOUKUP (pro hac vice)
                                                   COVINGTON & BURLING LLP
                                                   One CityCenter
                                                   850 Tenth Street NW
                                                   Washington, D.C.
                                                   Tel.: + 1 (202) 662-6000
                                                   Fax: + 1 (202) 662-6291
                                                   Email: mmaya@cov.com
                                                           asoukup@cov.com

                                                   ASHLEY SIMONSEN (pro hac vice
                                                   admission pending)
                                                   COVINGTON & BURLING LLP
                                                   1999 Avenue of the Stars
                                                   Los Angeles, CA 90067
                                                   Tel.: +1 (424) 332-4800
                                                   Fax: +1 (424) 332-4749
                                                   Email: asimonsen@cov.com

                                                   Attorneys for Celtic Bank Corporation


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of September, I caused the foregoing document to be
electronically filed with the Clerk of the Court using the CM/ECF system and to be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
pursuant to Local Rule 5.4(C).

                                                    /s/ Michael Maya
                                                    Michael Maya




                                                -2-
                            LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that counsel for Defendants-Counterclaim Plaintiffs Celtic Bank have
met and conferred with counsel for Plaintiffs-Counterclaim Defendants NRO Boston, LLC
(“NRO Boston”) and Alice Indelicato to attempt in good faith to resolve or narrow the issues
presented in this motion. Defendants-Counterclaim Plaintiffs construe Plaintiffs-Counterclaim
Defendants’ filing of a petition to vacate the arbitration award as an opposition to this motion.

                                                    /s/ Andrew Soukup
                                                    Andrew Soukup




                                               -3-
